July 29, 2010 H. Roger Schwal Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re: Xtreme Oil & Gas, Inc. Form S-1 Dear Mr. Schwal: On behalf of Xtreme Oil & Gas, Inc. (the “Company”), I am filing contemporaneously a registration Statement on Form S-1 relating to resale of certain securities of the Company as well as shares to be issued an entity in the future pursuant to certain “Put” rights. The aggregate number of shares to be registered is 5,500,000 shares. The filing fee in the amount of $588.23 was transmitted to the Securities and Exchange Commission (the “Commission”) on July 9, 2010. On February 12, 2010 the Company filed a registration statement on Form 10 with the Securities and Exchange Commission that became effective on April 13, 2010. We anticipate filing as expeditiously as possible the Form 10-K for the year ended December 31, 2009 and the quarterly report on Form 10-Q as expeditiously as possible. In connection with the filing of the Form 10, the staff of the commission issued a comment letter dated March 12, 2010. The comments are reproduced below together with our responses. In addition, I am separately transmitting to you a hard copy of the registration statement, one that is marked with changes from the Form 10 and another that is clean. I am also transmitting to you our corporate reserve report and an independent appraisal relating to the valuation of certain shares of stock issued to acquire certain oil and gas properties, both requested in the above referenced comment letter. Please direct any comments or questions you may have concerning the Registration Statement to me at (972) 437-9898. Very truly yours, Robert A. Forrester 1 General 1. The Form 10 registration statement will become automatically effective 60 days from the date that you initially filed it with the Commission.See Section 12(g)(1) of the Securities Exchange Act of 1934.Upon effectiveness, you will become subject to the reporting requirements of the Exchange Act.Because this is a voluntary filing, you may withdraw the filing so that it does not become effective in a deficient form.You may contact us if you need to discuss this alternative. Requires no response. 2. Provide complete responses and, where disclosure has changed, indicate precisely where in the marked version of the amendment you file we will find your responsive changes to each numbered comment form this letter.Similarly, to the extent comments on one section apply to similar disclosure elsewhere, please make corresponding revisions to all affected disclosure.Further, please provide updated disclosure with each amendment.This will minimize the need for us to repeat similar comments. We have sent under separate cover a marked copy of the S-1 registration statement indicating the changes in the sections common to both the S-1 and the Form 10. 3. We note your references to prior Form 10-SB.Please revise your disclosure to correct the references insofar as you are filing on Form 10. Requires no response. 4. With your next filing, provide current and updated disclosure.For example, provide all the required information regarding the new CFO you referenced in a February 23 press release.Similarly, ensure that you disclose where Small Cap Strategies has changed its name and that you provide accurate disclosure with regard to your ownership interest in SCS and the other entities you discuss. We had originally acquired Small Cap Strategies to merge in to a public shell. We changed those plans and subsequently sold our interest in Small Cap Strategies. Pages 19 and 39. Cautionary Note Regarding Forward-looking Statements, page 2 5. Eliminate the references to the Private Securities Litigation Reform Act of 1995 and any suggestion that your statements would constitute “forward looking statements” within the meaning of federal securities law.We refer you to Exchange Act Section 21E in general and Sections 21E(a)(1) and 21E(b)(1)(C) in particular and Securities Act Section 27A in general and Section 27A(a)(1) and 27A(b)(1)(C) in particular. Requires no response. Description of Business and Property, page 5 6. We note your statement that you reincorporated through a merger in Nevada.Provide sufficient detail here or in the related disclosure at page 39 to explain the legal effect of the “ratification” of actions that initially took place without sufficient stockholder approval, including whether there exist any potential liabilities as a result. We have replicated the short disclosure in the prospectus summary and have added a cross reference to the related party transaction section of the prospectus, the cross reference also included in the short disclosure now on page 19. In the related party section, page 38, an explanation is given and the Company’s conclusion that it believes that any liability involved in the transaction is remote. 2 Market of Oil and Gas Production, page 8 7. Provide updated disclosure, which identifies and 10% principal customers in 2009 and the percentage of sales each accounted for, or explain why you do not believe this information is material. We believe that there is a market for all petroleum products produced by us in Texas and Oklahoma and, consequently, the identity the purchaser is not material. Risk Factors, page 11 8. Revise this section generally to provide a concise discussion of the risks that potentially impact you and make the following improvements in particular: · Eliminate generic risks which apply to all public companies, such as “The requirements of complying with the Securities Exchange Act,” instead tailoring each risk to your business in particular; We have reviewed each of the risk factors, eliminating some as duplicative and editing others for clarity. Because of the recently passed Financial Regulation law, we have removed the reference to compliance with Sarbanes-Oxley. Pages 6, 7, 8, 11, 12, 13, 14 · Eliminate text which mitigates the risk you present, such as references to your employment contracts with key employees and your key man insurance policies; We believe that the referenced language gives perspective on the risk and provides the reader important information to judge the matter being discussed. · Eliminate suggestions that there is “no assurance that” something will occur, instead focusing on the potential risks directly; and In reviewing references to “no assurance that” in risk factors, the language is intended, and we believe successfully, to limit expectations of a given matter rather than to mitigate expectations of failure. Accordingly, the risk factor has not been modified. · Ensure that your risk factors are tailored to the filing, eliminating references for example to “purchasers of common stock offered hereby.” We have eliminated reference and believe that the more general statement is appropriate. Page 14. 9. Enhance your caption and discussion under “We will require additional capital” at page 13 to make clear that you do not have sufficient funds for the coming 12 months, as you indicate at page 27 in your Liquidity discussion. We have added a third paragraph to the disclosure to clarify our cash flow needs and status as a result of the Kodiak transaction. Page 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 25 We note your disclosure regarding revenues received from contract drilling and the sale of interests in your current property, including your discussion in the Liquidity section that you do not anticipate future revenues to be generated in the future from these sources.Ensure that you discuss in the Overview section or another appropriate place all known trends in necessary detail. On page 20 we have added a clause to indicate we would be selling interests in our properties through drilling programs. In the Overview section, we have added a brief paragraph summarizing the sources of our revenues with a specific reference to our plans with respect to contract drilling. 3 Liquidity and Capital, page 27 Please revise to provide a discussion of your investing and financing cash flows for the fiscal years presented, including any non-cash transactions as reported on your statement of cash flows.Refer to Regulation S-K Item 303(a). We have indicated that most of our oil and gas acquisition have come from the issuance of stock in the liquidity section. Stock Based Compensation, page 32 Disclose your policy for valuing share-based payments to non-employees for property and services, and how that value is determined. The Company has added the following (Page 33) Stock Based Compensation policy to the Management’s Discussion and Analysis of Financial Condition and Results of Operations as follows: “The Company accounts for stock-based compensation in accordance with the provisions of ASC 718, Compensation – Stock Compensation, which requires the measurement and recognition of compensation expense for all share-based payment awards (including stock options and stock awards) made to employees and directors based on estimated fair value. Compensation expense for equity-classified awards is measured at the grant date based on the fair value of the award and is recognized as an expense in earnings over the requisite service period using a graded vesting method.” We have also revised our policy in Note 2 to correspond to the above. Directors and Executive Officers, page 37 Provide additional detail in your sketches so that there are neither gaps nor ambiguities with regard to time for the past five years, nor with regard to any additional positions held during the period.For example, for Mr. McAndrew, it is unclear whether his experience from March through December 2006 was as a consultant and if so, whether he continues as a consultant today.If so, disclose the percentage of his professional time that he devotes to your business.Also, provide months and years for each position held to eliminate any gaps in Mr. DeVito’s sketch. Complied with. Page 35. Executive Compensation, page 38 Please furnish all the information required pursuant to Item 402 of Regulation S-K, including the Summary Compensation Table, in the format Item 402 requires. We have removed the header and column beginning with Long term compensation, etc. and added three columns: Stock Awards, Option Awards, Total. Page 36. We note that you obtained a majority interest in Small Cap Strategies, Inc. on July 24, 2008 and that Small Cap Strategies, Inc. “agreed to assume the liability for unpaid salaries and fees due to the employees and independent contractors providing services to [Xtreme] and pay these liabilities with 4,000,000 shares of common stock to be registered with an S-8 after the company files to withdraw its election to be regulated as a BDC.” See Small Cap Strategies, Inc. 10-Q for the quarter ended September 30, 2008 and Form S-8 filed December 12, 2008. Please revise your executive compensation disclosure to discuss any shares of common stock paid to your named executive officers and directors through Small Cap Strategies, Inc. The referenced shares were returned for cancellation to Small Cap Strategies in 2009. The Company divested itself of that entity in May 2010, as disclosed in the Summary and Business sections. Pages 19 and 39. 4 Certain Relationships and Related Transactions, page 39 Revise to explain further the suggestion that holders are contractually obligated to return the shares and to provide updated shareholdings. The shares have in fact been returned, returns reflected in the shareholdings. Consolidated Statements of Operations, page 52 We note that you have characterized the gain from asset sales as revenue in your consolidated statements of operations.However, since you have disclosed on page 6 of your filing that your intention is to acquire properties for the long term and produce oil from your properties, the sales of your properties are not activities that constitute your ongoing major or central operations and therefore, should not be characterized as revenue.Please revise accordingly. See response to comment 10. Please tell us how you calculated the gain on the sale of your oil properties and working interest in oil properties.For each property or working interest sold in fiscal years 2007, 2008 and 2009, tell us the gross proceeds you received, the unamortized cost of the property apportioned to the interest sold, and the net gain from the sale of the property or working interests. The income from asset sales and other, net for 2007 was for services. The following is a table of the proceeds for 2008: Properties: 12/31/2007 Additions Impaired 12/31/2008 Net gain West Thrifty $ $ $
